Citation Nr: 0110011	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  96-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability for the period from February 
18, 1971, to July 25, 1995.

2.  Entitlement to an initial rating in excess of 20 percent 
for a cervical spine disability for the period beginning July 
26, 1995, and thereafter.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which implemented a directive from VA's 
Compensation and Pension Service finding that prior action 
denying service connection for a cervical spine disorder had 
been clearly and unmistakably erroneous.  By RO action in 
August 1995, a grant of service connection for the surgical 
absence of the spinous processes at C-6 and C-7 and post-
traumatic arthritis at C-6 and C-7, residuals of an old 
compression fracture, was effected and a 10 percent rating 
was assigned therefor under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285-5290, effective from the day following the 
veteran's discharge from service, February 18, 1971.

An appeal followed and the Board, by its decision of June 
1997, increased the rating assigned for the veteran's 
cervical spine disability from 10 percent to 20 percent as 
moderate limitation of motion had been shown upon VA 
examination performed in October 1995.  In effecting the 
Board's decision, the RO, in a July 1997 rating 
determination, assigned the 20 percent evaluation effective 
as of July 26, 1995, the date the veteran submitted his 
request for administrative review of the February 1972 rating 
decision based on clear and unmistakable error.

An appeal of the Board's June 1997 decision was thereafter 
taken to the United States Court of Appeals for Veterans 
Claims (Court) and the parties to such appeal moved the Court 
to vacate the Board's decision and remand the matter for 
further review.  Upon return to the Board, a remand was 
entered in August 1998 so that additional procedural and 
evidentiary development could be undertaken.  Following the 
RO's completion of the requested actions, the case was 
returned to the Board for additional consideration.  During 
the course of this appeal, however, the Court rendered a 
decision in Fenderson v. West, 12 Vet. App. 119 (1999) 
regarding development required for the assignment of 
separate, or "staged" ratings, for separate periods of 
time.  Because the RO had not had an opportunity to develop 
this case pursuant to Fenderson, the Board again remanded 
this case to the RO for additional procedural and evidentiary 
development in March 2000.  Following this additional 
development, the case has been returned to the Board for 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has post-traumatic arthritis of the C-6 and 
C-7 cervical vertebra with C-7 radiculopathy.  In February 
1972, there were objective medical findings of slight 
limitation of motion of the neck on lateral inclination and 
tenderness over the trapezii.

3.  In October 1995, the veteran had 25 degrees of forward 
flexion in his neck, 30 degrees of backward extension, almost 
40 degrees of lateral flexion, 45 degrees of rotation to the 
right and 55 degrees to the left.  This limitation of motion 
is deemed to be moderate.

4.  On August 12, 1998, the veteran had 30 degrees of forward 
flexion, approximately 20 degrees of backward extension, 
almost 40 degrees of lateral flexion in both directions, 45 
degrees of rotation to the right and 40 degrees to the left.  
This limitation of motion coupled with the veteran's 
increased complaints of pain is deemed to be severe.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation in excess of 10 percent for the surgical absence 
of the spinous processes at C-6 and C-7 and post-traumatic 
arthritis at C-6 and C-7, residuals of an old compression 
fracture, for the period of February 18, 1971 to July 25, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5290, 5293 (2000).

2.  The schedular criteria for an initial disability 
evaluation in excess of 20 percent for the surgical absence 
of the spinous processes at C-6 and C-7 and post-traumatic 
arthritis at C-6 and C-7, residuals of an old compression 
fracture, have not been met for the period of July 26, 1995, 
through August 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.400, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5290, 5293 (2000).

3.  The schedular criteria for a disability evaluation in 
excess of 20 percent, specifically 30 percent, for the 
surgical absence of the spinous processes at C-6 and C-7 and 
post-traumatic arthritis at C-6 and C-7, residuals of an old 
compression fracture, have been met as of August 12, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.400, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5290 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the RO 
has met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and the two Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his attorney were given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the veteran's claims.  The veteran was 
afforded VA examinations and independent medical 
evaluations, and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to these claims has been obtained and associated 
with the claims folder.  Service medical records were 
obtained and associated with the claims folder as well as 
copies of VA and independent examination reports.  As such, 
the Board finds that the RO has met its duty to assist.

I. Background

The veteran injured his neck prior to service and underwent 
surgical intervention during service.  Upon discharge from 
service, the veteran applied for compensation benefits for a 
cervical spine disorder and in February 1972, underwent VA 
examination.  He complained of continuing discomfort between 
the shoulder blades since the surgery, as well as stiffness 
and tightness in the shoulders with exertion.  Upon 
examination, the veteran was found to have tenderness over 
the trapezii, normal arm strength, a slight limitation of 
motion of the neck on lateral inclination.  Motor strength 
in the upper extremities appeared to be normal.  His 
cervical spine had normal range of motion.  He had a 
tingling sensation over the left shoulder blade and the 
posterior aspect of the left arm and into the middle digits 
of the left hand with extension and lateral flexion to the 
left of the cervical spine.  The veteran was diagnosed as 
having post-traumatic arthritis of the C-6 and C-7 cervical 
vertebra with C-7 radiculopathy.  On February 24, 1972, the 
RO denied service connection for a cervical disorder.  The 
report of the examination reflected clearly that the 
compression fracture clearly was before service.  

On July 26, 1995, the RO received a request from the 
veteran, through his representative, to review the February 
24, 1972, denial of service connection for a cervical 
disorder.  In August 1995, the RO found that clear and 
unmistakable error existed in the February 1972 denial and 
granted service connection for the surgical absence of the 
spinous processes at C-6 and C-7 and post-traumatic 
arthritis at C-6 and C-7, residuals of an old compression 
fracture, assigning a 10 percent disability evaluation 
effective February 18, 1971.  The RO noted at that time that 
a VA examination would be scheduled in order to assess the 
current status of the veteran's disability.

Treatment records dated from May 1983 to August 1995 were 
obtained and associated with the veteran's claims folder.  
These records reveal only infrequent complaints about the 
neck and upper extremities until recently.  During the 1980s 
and early 1990s he was seen for many upper respiratory and 
related problems.  He had knee and low back ailments.  There 
are no findings of limitation of motion contained in these 
records nor is there evidence of muscle spasm in the 
cervical spine area.

In August and September 1995, the veteran submitted 
seventeen lay statements from friends and family.  These 
statements speak to the individual's observations of the 
veteran's neck and back over the years.  It was indicated 
that he had to stop working as a welder.  

In October 1995, the veteran underwent VA examination and 
complained of stiffness and tightness in his neck with some 
left arm involvement.  Upon examination, the veteran was 
found to have 25 degrees of forward flexion in his neck, 30 
degrees of backward extension, almost 40 degrees of lateral 
flexion, 45 degrees of rotation to the right and 55 degrees 
to the left.  X-rays revealed degenerative changes of the 
lower cervical column and the veteran was diagnosed as 
having degenerative joint disease of the cervical spine.

Treatment records dated from August 1995 through May 2000, 
show continued complaints of neck pain with numbness into the 
upper extremities.  The veteran reports that he continues to 
work as a street supervisor, performing above the shoulder 
work as well as heavy manual work.  Nerve conduction studies 
performed in March 1998, confirm the findings of chronic C-7 
radiculopathy; however, it was noted that there were no 
ongoing denervations in the left upper extremity C-7 myotome.  
Mild left carpal tunnel syndrome was also found.  Magnetic 
resonance imaging performed in April 1998, was consistent 
with chronic compression deformities of the C-6 and C-7 
vertebral bodies resulting in compression of the cervical 
spinal cord.

In August 1998, the veteran underwent VA examination.  He 
complained of pain with all movement of his head, most 
notably when looking up.  Upon examination, the veteran was 
found to have 30 degrees of forward flexion, approximately 20 
degrees of backward extension, almost 40 degrees of lateral 
flexion in both directions, 45 degrees of rotation to the 
right and 40 degrees to the left.  There were no neurologic 
abnormalities and the veteran was diagnosed as having a long-
standing history of degenerative joint disease of the 
cervical spine.

Independent medical opinions were sought in April 1999.  D. 
A. Mowry, D.O. performed a complete record review and 
examination of the veteran and opined that he had 
degenerative joint disease of the cervical spine with 
probable chronic C-7 radiculopathy.  Dr. Mowry noted that the 
veteran did not require a neck brace, that he exhibited pain 
particularly in the extension of his neck, and that he was 
able to forward flex to 12 degrees in a rested position and 
to 22 degrees with active flexion, to extend up to 20 
degrees, and bend to the left 16 degrees and to the right 12 
degrees.   There were no muscle spasms on the right or left 
cervical paraspinal or trapezius region.  The veteran was 
able to perform rapid alternating movements with the right 
and left hands as well as thumb to fingers with either hand.

Jan C. Weber, M.D. also performed a records review and 
examination of the veteran in April 1999.  Peripheral pulses 
were found to be intact with no bruits noted.  The veteran 
did exhibit some mild atrophy of the left triceps and biceps, 
shown by measurement, and the deep tendon reflexes were 
decreased in the left arm.  Good rotation of the shoulders 
was found, with limited neck rotation and extension.  Dr. 
Weber opined that the veteran had C-7 radiculopathy on the 
left as well as cervical spine degenerative joint disease.

II. Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
Diagnostic Codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given, however, to whether the case warrants the assignment 
of separate ratings for separate periods of time, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Diagnostic Code 5285 sets out criteria for evaluating the 
residuals of a fractured vertebra.  If the resulting 
disability is not so severe as to require a neck brace, long 
leg braces, or constant bed rest, it is to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  There is no evidence that the fracture occurred during 
service.  Rather, it is apparent that the compression 
fracture and resulting deformity happened prior to service.  

At all stages of the veteran's disability, the diagnostic 
codes for limitation of motion and intervertebral disc 
syndrome have been considered and applied.  

The Board notes that the veteran has requested that his 
disability be evaluated under Diagnostic Code 5293, which 
sets out the criteria for evaluating intervertebral disc 
syndrome.  Specifically, there must be evidence of persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  A 10 percent evaluation is 
assigned for mild symptoms, a 20 percent evaluation is 
assigned for moderate symptoms, a 40 percent evaluation is 
assigned for severe symptoms, and a 60 percent evaluation is 
assigned for pronounced symptoms with little relief.

Based on the evidence as outlined above, the Board agrees 
that symptomatology similar to that of an intervertebral disc 
syndrome may be considered by analogy as an alternative 
diagnostic code under Code 5293.  In this regard, it is noted 
that Code 5293 includes, among other criteria, limitation of 
motion which is provided for under Code 5290.  


Diagnostic Code 5290 sets out the criteria for evaluating 
limitation of the cervical spine.  A 10 percent evaluation is 
assigned for slight limitation, a 20 percent evaluation is 
assigned for moderate limitation, and a 30 percent evaluation 
is assigned for severe limitation.  

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered.

The evidence of record shows normal range of motion upon 
examination in February 1972.  He had some symptoms in the 
left upper extremity such as tingling and numbness.  The 
findings are consistent with mild neurological symptoms under 
Code 5293.  The lay statements have been considered.  Most of 
them don't differentiate between the neck and low back.  The 
medical records of the veteran's overall treatment since 1983 
reflect very clearly that he various problems over the years, 
but that he had very few complaints referable to his service 
connected neck impairment until 1995.  The veteran continued 
to work in manual jobs over the years.  The treatment records 
dated from 1983 through August 1995, contain no findings of 
limitation of motion or other disabling manifestations that 
would reflect more than mild neurological symptomatology 
attributable to the neck impairment.  It is not until the 
October 1995 VA examination that there is evidence of more 
than slight limitation of neck motion.  The Board 
specifically finds that the 25 degrees of forward flexion, 30 
degrees of backward extension, 40 degrees of lateral flexion, 
45 degrees of rotation to the right and 55 degrees to the 
left, found upon examination in October 1995, is moderate 
limitation of motion of the cervical spine.

The veteran's treatment records dated from August 1995 
through May 2000 contain complaints of neck pain and left arm 
involvement, although there are no specific findings of 
limitation of motion.  Clinical testing performed on April 9, 
1998 showed chronic compression deformities of the cervical 
spine and a possible compression of the cervical spinal cord.  
In August 1998, the veteran was found to have even more 
limited neck motion with 30 degrees of forward flexion, 20 
degrees of backward extension, 40 degrees of lateral flexion 
in both directions, 45 degrees of rotation to the right and 
40 degrees to the left.  

Based on the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran pursuant to 
38 C.F.R. § 4.3, the Board finds that he had no limitation of 
motion of the cervical spine, warranting more than a 10 
percent evaluation under Diagnostic Code 5290 or more than 
mild neurological symptoms similar to that of intervertebral 
disc syndrome from the date of his discharge from service 
until he was shown to have moderate limitation of motion upon 
examination in October 1995.  Because the veteran filed a 
request for administrative review on July 26, 1995, however, 
the Board finds that the effective date for the 20 percent 
disability evaluation for moderate limitation of motion 
should be the date the request was received.  See 38 C.F.R. 
§ 3.400.  Furthermore, considering the veteran's increased 
complaints of pain with movement and exertion in conjunction 
with the findings of increased limitation of motion in his 
neck upon examination in August 1998, the Board finds that 
the veteran currently experiences severe limitation of motion 
in his cervical spine.  Accordingly, a 30 percent disability 
evaluation under Diagnostic Code 5290 is appropriate 
effective August 12, 1998, the date of the objective findings 
of severe limitation of motion.

As stated above, the veteran may be evaluated under 
Diagnostic Code 5293 as an alternative to 5290.  The Board 
finds that the objective findings of actually radiating 
symptomatology prior to July 26, 1995, were not present or 
were mild, at best, warranting no more than a 10 percent 
disability evaluation.  All neurological findings since that 
time have shown chronic C-7 radiculopathy with pain and 
numbness in the upper extremities not so severe as to limit 
the veteran in performing activities on a regular basis.  
Accordingly, the Board finds that the veteran's recurring 
pain and limitation coupled with chronic C-7 radiculopathy 
are moderate, warranting a 20 percent disability evaluation.  
There is no evidence of record to support a finding of severe 
symptoms with recurring attacks and only intermittent relief.  
Thus, a 40 percent evaluation is not appropriate under 
Diagnostic Code 5293.

In summary, the veteran is entitled to a 10 percent 
disability evaluation for his cervical spine disorder from 
February 18, 1971 through July 25, 1995; a 20 percent 
evaluation from July 26, 1995 through August 11, 1998; and, a 
30 percent evaluation from August 12, 1998, and thereafter.  
The effective date for the 10 percent evaluation is set based 
upon the veteran's filing of his original compensation claim 
within one year of his discharge from the service; the 
effective date of the 20 percent evaluation is based upon the 
veteran's filing of his request for review, interpreted as a 
new claim; and, the effective date of the 30 percent 
evaluation is based upon the veteran's increase in symptoms.  
See 38 C.F.R. § 3.400.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The Board finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairment experienced by the veteran.  
Accordingly, it must be concluded that the evidence as a 
whole does not warrant a disability evaluation in excess of 
10 percent for the veteran's cervical spine disability for 
any period prior to July 26, 1995, a disability evaluation in 
excess of 20 percent for any period prior to August 12, 1998, 
and a disability evaluation in excess of 30 percent through 
the date of this decision.




ORDER

The schedular criteria for an initial disability evaluation 
in excess of 10 percent for the surgical absence of the 
spinous processes at C-6 and C-7 and post-traumatic arthritis 
at C-6 and C-7, residuals of an old compression fracture, for 
the period of February 18, 1971 through July 26, 1995, having 
not been met, the appeal is denied.

The schedular criteria for an initial disability evaluation 
in excess of 20 percent for the surgical absence of the 
spinous processes at C-6 and C-7 and post-traumatic arthritis 
at C-6 and C-7, residuals of an old compression fracture, for 
the period beginning July 26, 1995, having not been met, the 
appeal is denied.

The schedular criteria for a disability evaluation of 30 
percent for the surgical absence of the spinous processes at 
C-6 and C-7 and post-traumatic arthritis at C-6 and C-7, 
residuals of an old compression fracture, have been met as of 
August 12, 1998, and this increase is granted, subject to the 
legal criteria governing payment of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

